     Case: 1:21-cv-01655-PAB Doc #: 1-5 Filed: 08/25/21 1 of 1. PageID #: 35


From: Kay Cremeans <kcremeans@fopohio.org>
Sent: Friday, February 19, 2021 5:35 PM
To: Patricia Mingee <CP1PM@cuyahogacounty.us>; Christopher Russ
<cruss@cuyahogacounty.us>; Greg Popovich <CPGXP@cuyahogacounty.us>; Colleen A.
Brown <cabrown@cuyahogacounty.us>; Chuck Aliff <califf@fopohio.org>; Kenya R. Gray
<cpkrg@cuyahogacounty.us>
Cc: Kimberlee Warren <cpkbw@cuyahogacounty.us>; Erricka L Grays
<cpeld@cuyahogacounty.us>; Brett Taylor <CPBT1@cuyahogacounty.us>; Michael Cain
<cpmc1@cuyahogacounty.us>
Subject: FW: Union Dues - Taken in Error


Ms. Mingee,

The FOP is in receipt of your email dated February 8, 2021 regarding your suggestion that
the FOP reimburse Probation Officer Kimberlee Warren for union dues. (See below).

The deduction of union dues was clearly reflected on each of Ms. Warren’s check
stubs. When this matter was brought to the attention of the FOP in December 2020, the
FOP immediately ceased union dues for Ms. Warren. The FOP spoke with Ms. Warren
about this matter on or about December 17, 2020.

Prior to December 2020, Ms. Warren received all benefits associated with FOP
membership. Therefore, the FOP will not be issuing a reimbursement.

If you have any questions, please feel free to contact me.

Thank you,
Kay

Kay Cremeans
Chief Counsel
FOP, Ohio Labor Council, Inc.
222 East Town Street
Columbus, Ohio 43215-4611
614-224-5700




                                                                            EXHIBIT E. Pg.0001
